Loring, J.
This is a case where a testator, having at the time he made his will thirty-one shares, and at the time of his death twenty-five shares in the capital stock of a mill, made bequests of thirty-six shares of that stock. The residuary legatee contends that the legacies were specific, and that the residue should not be diminished by the executor buying the eleven shares necessary to make up the number of shares given by the testator. The thirty-six shares were made up of legacies to ten different persons. The first legacy was in the following terms : “To James Talbot of Dighton, five shares of the Laurel Lake Mills of Fall River; ” and the other nine legacies were given in *259similar words. The gift of the residue was “ all the rest, residue and remainder of my estate, real, personal and mixed,” etc.
It was held in Johnson v. Gross, 128 Mass. 433, and in Harvard Unitarian Society v. Tufts, 151 Mass. 76, that the legacies there in question were specific, although the testator did not use the word “ my ” or an equivalent phrase in connection with the personal property given to the legatees. But there is nothing in the several legacies in question to indicate that the gift is a specific one; it is a legacy of so many shares of stock; that per se is a general legacy; Bothamley v. Sherson, L. R. 20 Eq. 304, 308; Partridge v. Partridge, Cas. temp. Talbot, 226; Purse v. Snaplin, 1 Atk. 414; Hinton v. Pinke, 1 P. Wms. 539, certainly where the number of shares given does not coincide with the number owned; White v. Winchester, 6 Pick. 48; Metcalf v. Framingham Parish, 128 Mass. 370, 373; Johnson v. Gross, 128 Mass. 433, 436. The residuary clause in the case at bar is just what the clause was not which was in question in Harvard Unitarian Society v. Tufts, 151 Mass. 76, relied on by the residuary legatee; in that case the residuary clause was “ the balance of my stock as per my stock-book, my furniture, and all other property not otherwise disposed of by me, I would have sold and the proceeds” distributed. Here the residue is “ the rest, residue and remainder of my estate ” ; that is to say, what is left of my estate after the foregoing provisions of my will have been complied with.
A decree should be entered directing the executors to purchase eleven additional shares of the capital stock of the Laurel Lake Mills, and transfer to the several legatees the shares given them respectively.

So ordered.